Citation Nr: 0826059	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-32 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
February 1986.  The veteran died in March 2004; the appellant 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.  The appellant filed a notice of 
disagreement (NOD) in December 2005, and the RO issued a 
statement of the case (SOC) in September 2006.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's death certificate lists the immediate cause 
of death as cardiopulmonary arrest, due to or as a 
consequence of amyloidosis. 

3.  At the time of the veteran's death on March [redacted], 2004, 
service connection was in effect for: diabetes mellitus (DM), 
type II due to herbicide exposure (rated as 20 percent 
disabling); erectile dysfunction secondary to DM (rated as 0 
percent disabling); status post left true vocal cord (claimed 
as throat cancer) (rated as 0 percent disabling); and status 
post right inguinal hernia repair (rated as 0 percent 
disabling); his combined rating was 20 percent. 

4.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, amyloidosis is not among the 
disabilities recognized by VA as etiologically related to 
herbicide exposure.

5.  Amyloidosis was not manifest until many years following 
the veteran's separation from service, and the most probative 
medical nexus opinion weighs against the claim.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § , 1310, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any  
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any pertinent 
evidence in his or her possession. 

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d  
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, a December 2004 pre-rating letter and in an 
August 2005 post-rating letter, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for the 
cause of the veteran's death as well as what information and 
evidence must be submitted by her, what information and 
evidence would be obtained by VA, and the need for her to 
advise VA of and to submit any further evidence in her 
possession that is relevant to the claims (consistent with 
the Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  

After issuance of the August 2005 letter, and opportunity for 
the appellant to respond, the claim was readjudicated in a 
September 2006 SOC.  Hence, while this later notice post-
dates the RO's initial adjudication of the claim, the 
appellant is not shown to be prejudiced by the timing of such 
notice.  See Mayfield, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that the appellant was not provided notice of 
how VA assigns an effective date (in the event that her claim 
was granted) until October 2006, after the decision on appeal 
and the last adjudication of the claim, noted above.  
However, the timing of this notice is not shown to prejudice 
the veteran.  As the Board herein denies the claim for 
service connection for the cause of the  veteran's death, no 
effective date is being, or is to be assigned.  Hence, there 
can be  no possibility of prejudice to the appellant under 
the requirements of Dingess/Hartman.

The Board notes that, although none of the above-referenced 
letters specifically includes a statement of the conditions 
for which the veteran was service-connected at the time of 
his death, consistent with Hupp, this omission did not 
prejudice the appellant, as the record reflects that "any 
defect was cured by actual knowledge" of the appellant of the 
veteran's service-connected disabilities at the time of his 
death.  See Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007).  

In reaching this determination, the Board points to a letter 
from the appellant submitted in November 2005 in which she 
specifically noted that the veteran suffered from a number of 
conditions associated with herbicide exposure, and she listed 
them as DM, type II, erectile dysfunction, status post left 
true vocal cord, and status post inguinal hernia.  
Furthermore, statements of the appellant, including those 
made contemporaneous with her NOD and substantive appeal, 
indicate that she is aware of the service-connected 
disabilities of the veteran.  In this appeal, however, the 
appellant is asserting a relationship between the veteran's 
death an in-service exposure, not the disabilities for which 
service connection was established during his lifetime.  
Moreover, the record reflects that the appellant and her 
representative had actual knowledge of the information and 
evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death, the 
respective responsibilities of VA and the appellant in 
obtaining additional evidence, and of the need for the 
appellant to advise VA of and to submit any further evidence 
relevant to the claim.  Thus, any notice deficiency pursuant 
to Hupp was effectively cured by actual knowledge of the 
appellant.  Id. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent 
objective evidence associated with the claims file consists 
of the veteran's service treatment and personnel records, 
post-service VA and private medical records, earlier VA 
examination reports, the veteran's death certificate, a 
private physician's opinion, and VA medical opinion. Also of 
record and considered in connection with this matter are 
various written statements provided by the appellant, and by 
the appellant's representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO,  
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered  
in connection with the claim.  Under these circumstances, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  
543 (2006) (rejecting the argument that the Board lacks the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d  534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a  
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that a service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  38 C.F.R. § 3.312(c)(1).

The veteran died on March [redacted], 2004.  His death certificate 
lists the immediate cause of death as cardiopulmonary arrest, 
due to or as a consequence of amyloidosis.
 
During his lifetime, service connection was established for: 
diabetes mellitus (DM), type II due to herbicide exposure 
(rated as 20 percent disabling); erectile dysfunction 
secondary to DM (rated as 0 percent disabling); status post 
left true vocal cord (claimed as throat cancer) (rated as 0 
percent disabling); and status post right inguinal hernia 
repair (rated as 0 percent disabling); his combined rating 
was 20 percent. 

As indicated above, the appellant does not contend, and the 
record does not reflect, that any of the veteran's service-
connected disabilities resulted in his death.  Rather, 
statements provided by the appellant, and by her 
representative on her behalf, reflect the assertion that the 
amyloidosis resulting in the veteran's death was due to the 
veteran's herbicide exposure during service.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA is required by law to establish presumptive service 
connection for a disease when it determines, based on sound 
medical and scientific evidence, that a positive association 
(i.e., the credible evidence for the association is equal to 
or outweighs the credible evidence against the association) 
exists between exposure of humans to an herbicide agent and a 
disease.  38 U.S.C.A. § 1116(b)(1).  In making this 
determination, VA must take into account reports received 
from the National Academy of Sciences (NAS) under section 3 
of the Agent Orange Act of 1991 and all other available sound 
medical and scientific information and analysis.  38 U.S.C.A. 
§ 1116(b)(2).  By law, VA is also required to set forth a 
determination that a presumption of service connection is not 
warranted. 38 U.S.C.A. § 1116(c)(1)(B)..

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

In this regard, VA has determined, on the basis of NAS 
conducted studies, that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003).

Considering the evidence of record in light of the above, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.

The veteran's service records indicate that he served in the 
Republic of Vietnam during the Vietnam Era; thus, his 
herbicide exposure is presumed.  However, the amyloidosis 
resulting in his death is not among the disabilities 
recognized by VA as associated with herbicide exposure.  As 
such, presumptive service connection for the cause of death, 
based on the veteran's presumed AO exposure, is not 
warranted.

Notwithstanding the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in death was in fact causally 
linked to such exposure.  See Brock v. Brown, 10 Vet. App. 
155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. § 3.303.  Here, however, the weight of the competent 
evidence is against any such finding.

A January 26, 2004 Sloan Memorial Hospital record reflects a 
chief complaint of newly diagnosed systemic amyloidosis.  The 
veteran presented with complaints of decreased appetite, 
early satiety, a 50 pound weight loss, and increasing fatigue 
over the past several months.  He had undergone various 
diagnostic testing in December 2003 and early January 2004, 
to include an eight day hospitalization.  Since the 
hospitalization, the veteran reported that he had become even 
weaker with continued early satiety and difficulty eating.  
He also developed diarrheas since starting Regland.  His 
social history noted that he smoked two packs of cigarettes a 
day for 40 years, quitting five to six years earlier and he 
drank four to five drinks a day for 40 years, quitting in 
November.  A gastric biopsy was reviewed by R. L. Comenzo, 
M.D., who noted that it did demonstrate positive amyloid 
deposition perivascularly.  The veteran was to undergo 
additional diagnostic testing and return in a week to review 
the results and discuss treatment options.  

A March 18, 2004 Sloan Memorial Hospital final summary 
reflects that the veteran was admitted to the hospital on 
February 2, 2004 with newly diagnosed systemic amyloidosis.  
The veteran was immediately treated for dehydration.  
Thereafter, a feeding tube was placed.  The veteran then had 
signs of septic shock and was transferred to the Intensive 
Care Unit for a few days where he was treated with 
antibiotics for bacteremia.  Orthostatic hypotension 
persisted with total body fluid overload and Addisonian 
crisis was ruled out.  The veteran's condition and prognosis 
was discussed with him, and on March 8, 2004, he opted to be 
placed on "do not resuscitate" status.  Comfort measures 
were maintained with the veteran quite debilitated.  The 
final diagnoses were dehydration, malnutrition, orthostatic 
hypotension; systemic amyloidosis involving gastrointestinal 
tract, heart, kidney, and liver; ascites, bilateral pleural 
effusions, gastritis, duodenitis, gastroparesis; bacteremia, 
septic shock, persistent orthostatis, fluid overload; 
coagulopathy, hyperbilirubinemia; history of hypertension; 
history of non-insulin dependent diabetes mellitus; history 
of invasive squamous cell carcinoma of left true vocal cord, 
status post radiation therapy; history of benign colonic 
polyp; and history of exposure to Agent Orange. 

In an October 2004 letter, R. L. Comenzo, M.D., from Memorial 
Sloan-Kettering Cancer Center, expressed that, based on the 
veteran's cause of death and his exposure to herbicides in 
Vietnam, he would say that it is likely that primary systemic 
(AL) amyloidosis was due to this exposure and that it 
eventually caused his death in March 2004.  Dr. Comenzo 
furthered that this was because a B cell disorder, a plasma 
cell dyscrasia similar to multiple myeloma and non-Hodgkins 
lymphoma, caused the veteran's primary systemic (AL) 
amyloidosis.  

In an August 2006 VA hemic disorders medical opinion, the VA 
examiner indicated veteran's claims file was reviewed, and 
noted that NAS had concluded that there is inadequate or 
insufficient evidence to determine whether an association 
exists between exposure to herbicides and amyloidosis.  The 
examiner furthered that, by taking into account the available 
evidence in the NAS analysis, credible evidence against an 
association between herbicide exposure and amyloidosis 
outweighed the credible evidence for such an association.  
The examiner thus indicated that it has been determined that 
a positive association does not exist.  The examiner further 
indicated that there is no research evidence showing a 
connection between exposure to herbicides and amyloidosis and 
that, therefore, she could not resolve this issue without 
resort to mere speculation.  As such, the examiner's opinion 
effectively weighs against the claim.  See 38 C.F.R. § 3.102 
(providing that reasonable doubt is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility).

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board accords great probative value to the August 2006 VA 
medical opinion, based as it was on review of the veteran's 
claims file, which includes the veteran's service treatment 
records, the post- service medical evidence, and documents 
reflecting the appellant's specific contentions, as well as 
review and consideration of pertinent medical literature.   
In response to concerns raised by the appellant, the Board 
emphasizes that there is no indication that the VA examiner 
lacks competence or is in any way unable to render an 
objective medical opinion regarding the possibility of a 
relationship between the veteran's amyloidosis and his in-
service herbicide exposure, particularly since the basis of 
the opinion was formed after review of scientific studies 
from NAS. 

While the Board has considered and given appropriate weight 
to the October 2004 private opinion from Dr. Comino, by 
comparison, that opinion is entitled to less probative weight 
value on the question of a nexus between the veteran's 
herbicide exposure and his death from amyloidosis.  Dr. 
Comenzo did not indicate that the veteran's claims file or 
any pertinent medical records were reviewed.  Furthermore, he 
also did not provide a specific evidentiary or medical 
basis-pertinent to this veteran-for the opinion.  The Board 
notes that, in assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  The Board also notes that his 
opinion is in direct contradiction with scientific 
information and analyses conducted with regard to 
disabilities that have a positive and negative association 
with herbicide exposure provided by NAS, as noted above, and 
no such scientific evidence to the contrary was presented in 
support of Dr. Comenzo's opinion .

Hence, the Board finds that the most persuasive medical 
opinion to specifically address whether there exists a 
medical nexus between presumed in-service Agent Orange 
exposure and the veteran's death weighs against the claim.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on a physician's knowledge and skill in 
analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

The Board further finds that record presents no other basis 
for a grant of service connection for the cause of the 
veteran's death in this case.  The amyloidosis resulting in 
the veteran's death is not shown to have been present in 
service or for many years thereafter.  In fact, the record 
reflects that amyloidosis was first diagnosed in January 
2004, more than 15 years after the veteran's discharge from 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Moreover, aside from the medical opinions addressing whether 
the veteran's amyloidosis was due to his presumed in-service 
exposure to herbicides, neither the appellant nor her 
representative has presented or identified any existing 
medical opinion that the amyloidosis resulting in the 
veteran's death was otherwise related to service. 

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered  the written assertions 
advanced by the appellant, and by her representative, or her 
behalf.; however, none of this evidence provides a basis for 
allowance of the claim.  As indicated above, this claim turns 
on the matter of whether disability resulting in the 
veteran's death is medically related to service-
particularly, his presumed herbicides exposure-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   As 
laypersons without the appropriate medical training and 
expertise, neither the appellant nor her representative is 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. 124,  127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492  (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186  (1997) ("a layperson 
is generally not capable of opining on  matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


